Hurt, Judge.
The appellants, separately indicted for the murder of Robert Martin, sued out writs of habeas corpus, and upon the hearing before the Hon. Norman G. Kittrell, were denied bail. We are of the opinion that, under the evidence in the record, the applicants were entitled to bail.
The orders and judgments of the court below refusing bail are set aside, and it is ordered that the applicants be released upon each giving bail in the sum of five thousand dollars in the manner and conditioned as the statute prescribes.

Ordered accordingly.